EllisoN, J.
This action was instituted before a justice of the peace. On appeal to the circuit court by defendant plaintiff obtained judgment. The suit as originally brought, was for damages alleged to have been sustained by plaintiff by reason of defendant’s failure to deliver to consignees in time for the market of June 11,1895, certain fat hogs shipped by plaintiff to Kansas City on June 10, 1895, and intended for the market of June 11. After the evidence was heard in the circuit court the plaintiff, by leave of court, filed an amended statement. The amendment consisted in adding to the allegation of a failure to deliver the words, “or to notify said stock yards company or said consignees thereof (of the arrival at Kansas City) according to defendant’s usual custom.”
- The leave to amend’ was not excepted to by defendant and it therefore has no right to be heard here on that point.
The evidence fully sustained the judgment, and we have concluded,.after an examination of the entire record, that the appeal is without merit. The judgment will therefore be affirmed.
All concur.